Citation Nr: 0004400	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1965 to March 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and the appellant's spouse appeared at a 
hearing held at the RO on November 12, 1997.  A transcript of 
that hearing has been associated with the record on appeal.

On September 21, 1999, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  The 
appellant and the appellant's sister testified.  A copy of 
the transcript is of record.


FINDINGS OF FACT

1.  The appellant's claim for an increased rating for PTSD is 
plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

2.  The appellant's PTSD is manifested by occupational and 
social impairment manifested by occasional flattened affect; 
frequent nightmares; impaired cognitive abilities; some 
impairment of short-term memory; impaired judgment; impaired 
abstract thinking; disturbances in motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.



CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an 
increased disability rating for PTSD, and VA has satisfied 
its duty to assist him in development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating of 50 percent, and 
no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At a July 1994 VA PTSD examination, the appellant reported 
that he had been employed from 1987 to June 1994 at a VA 
medical center performing maintenance work.  He complained of 
being always depressed, losing his job because of physical 
problems, having nightmares, and drinking alcohol to calm 
down.  On objective observation, he was casually dressed, 
articulated fairly well, and claimed to have many problems.  
Diagnoses were PTSD and alcohol dependence.  Social and 
industrial impairment was said to be moderate.

The appellant was hospitalized from August to October 1994 in 
a PTSD treatment program.  Symptoms were increased arousal 
associated with uncontrolled anger, hypervigilance, 
depression, nightmares, and substance abuse.  Mood was of 
depression with anxiety features.  There was no homicidal or 
suicidal ideation.  There were no hallucinations, and memory 
was fair.  Insight and judgment were fair.  He progressed 
satisfactorily and was discharged with fair prognosis.

On VA hospitalization from August to September 1995, the 
appellant was admitted for complaints of feeling nervous, 
"up tight," and easily agitated, saying he felt people were 
plotting against him and he was almost to the point where he 
felt like hurting someone.  He admitted that he started 
drinking, which exacerbated his complaints.  He was admitted 
to the closed ward and later transferred to the open ward.  
On admission, he was hostile and complained of auditory 
hallucinations, mostly related to nightmares and flashbacks.  
Speech was average and relevant.  Memory was initially 
impaired.  He was somewhat impulsive.  At admission, he 
admitted homicidal ideations.  On medication, the veteran's 
mood improved.  On discharge, he was considered competent and 
socially and industrially impaired.

In August 1996, the appellant was evaluated by Karl Kirkland, 
Ph.D., for the State Department of Disability Determination.  
He was driven to the appointment by his sister.  He had been 
married for 25 years.  The appellant complained that he was 
unable to concentrate and had a poor memory.  He reported 
periodic flashbacks, an easy startle response, nightmares, 
and pervasive autonomic arousal.  The appellant complained 
also of a variable appetite and poor sleep.

Dr. Kirkland saw no evidence of a thought disorder.  The 
appellant denied hallucinations.  The examiner reviewed the 
veteran's numerous physical complaints and VA medical 
records.  Dr. Kirkland stated that, because of his physical 
and emotional difficulties, the appellant was certainly not 
capable of any type of gainful employment.  Dr. Kirkland's 
diagnoses included PTSD.

The appellant was treated at a VA hospital from October to 
November 1996.  The appellant was admitted because of 
nervousness about the war, suicidal ideations, and feelings 
of depression.  The appellant's mood on admission was 
dysphoric.  He was preoccupied with his nightmares.  He was 
free of delusions and hallucinations.  His judgment and 
insight were somewhat impaired.  He had no homicidal 
ideations.  He had some difficulty concentrating.

Over the course of hospitalization, the appellant became free 
of suicidal ideations.  He became free of overt distressive 
symptoms.  The examiner noted that because of PTSD symptoms, 
and because of physical problems related to back pain, the 
appellant had difficulty working, and it would be difficult 
for him to hold a job.

Diagnoses included PTSD with anxiety and depression.

VA outpatient treatment notes in February 1997 show the 
appellant complained of depression of three weeks' duration.  
He complained of insomnia related to fears of nightmares.  
The appellant explained that his depression had affected his 
relationships.  He stated that he was unable to communicate 
with others.  He stated that he had no friends and that he 
had a poor relationship with his spouse.  He stated that he 
felt tense when visitors came to his home, even if they were 
people who he liked.  He stated that he had recently gotten 
into an argument with staff at a probate judge's office, and 
that security forces had been called.  He did not feel 
homicidal or suicidal.  He was not paranoid.

The appellant's affect was flat.  His mood was depressed.  
His short-term memory was impaired.

The appellant was treated at a VA hospital from March to 
April 1997.  The appellant complained that he could not sleep 
well, that he could not get along with people, that he felt 
depressed, and that he felt suicidal.  The appellant was 
irritable, somewhat suspicious, and preoccupied with his 
Vietnam dream.  He had difficulty concentrating.  His mood 
was depressed.  He was considered a risk for suicide.  His 
judgment and insight were poor.  He had some vague ideas of 
reference.  He was otherwise alert and oriented.

Over the course of the hospitalization, the appellant became 
free of suicidal thoughts.  The appellant stated that he felt 
that because of his PTSD symptoms, including the inability to 
get along with people, he would have difficulty holding a 
job.  The examiner noted that the appellant had poor skills 
for socialization.

Diagnoses included chronic PTSD with depression and paranoid 
features.

Treatment notes indicate that on admission the appellant was 
assigned a GAF score of 30.  Nursing records indicate that, 
during the hospitalization, the appellant complained of 
hearing voices and seeing things.

In May 1997 the appellant was treated as a VA outpatient for 
increased anxiety and nightmares about Vietnam.

VA outpatient treatment records indicate that, from May to 
August 1997, the appellant participated in group therapy for 
his PTSD.

At an August 1997 VA psychological examination, the appellant 
complained that he was unable to communicate or concentrate.  
He stated that he was unable to remember things.  He stated 
that he did not get along with people and that he was better 
off in the woods.  He was driven to the examination by his 
sister, and his sister and spouse were interviewed.

The appellant reported that he had a tenth grade education 
and did not graduate from high school.  The appellant 
reported that he had been married for thirty years.  He had 
no friends and did not associate with anyone.  He stated that 
he was better off alone because he did not trust people.  He 
reported that he had worked until 1994 as a carpenter, truck 
driver, and general laborer.

The examiner noted that the appellant's sister confirmed his 
interpersonal relationship difficulties, however, she gave 
inconsistent reports.  At one point, she said that no one 
came to the veteran's home to visit.  Later in the interview, 
in discussing the veteran's anger problems, she reported that 
he yelled at people when they came to the house, at which 
point she corrected herself, saying, "I mean when they use 
to come over to the house.  No one comes over any more."  
The examiner noted further discrepancies between the 
appellant's symptoms and his family's report.  His sister 
reported the appellant speaking with someone when no one was 
present and talking to the birds, reporting to her what the 
birds had to say.  These symptoms were inconsistent with what 
was reported on the appellant's mental status examination.

The appellant was dressed appropriately and well-groomed.  He 
was neat and clean.  He walked with an unusual gait.  Rapport 
was difficult to establish.  His eyes appeared bloodshot and 
had a yellow hue.  The appellant was oriented to person, 
place, time, and situation.  He appeared to frame his 
clinical symptoms in a manner conducive to obtaining service 
connection for PTSD.  The appellant's attention and 
concentration skills were not intact, and he had difficulty 
with simple computations.  There was some impairment 
exhibited in memory functions, but he was able to recall a 
series of digits and events both recent and remote.  
Abstraction abilities showed some impairment, as he could not 
find similarities in paired objects or interpret proverbs.  
His intelligence appeared to be in the low average range of 
intellectual functioning.

Thought processes were not reflective of loose associations, 
perseverations, neologisms, tangential thinking, 
circumstantial thinking, confusion, or echolalia.  He speech 
was slow, relevant, and coherent.  His thought content was 
negative for hallucinations.  Delusions were not present.  
The appellant demonstrated ideas of reference.  His affect 
was normal, appropriate, and not labile.  His mood was 
depressed.  The examiner noted signs of anxiety.  The 
appellant did not report any vegetative signs of depression.

The appellant reported that his sleep was disrupted by 
nightmares.  He stated that he got approximately three hours 
of sleep per night.  He reported that his daily thoughts were 
often interrupted by thoughts of his unpleasant experiences.  
He stated that he avoided things that were likely to remind 
him of the traumatic events that occurred in service.  He 
reported one unsuccessful suicide attempt, on which occasion 
he tried to drive his vehicle into a lake, but it became 
stuck on a tree stump.  He demonstrated good insight 
concerning his problems.

He completed the testing administered in an appropriate 
amount of time.  Results of psychological testing were 
considered invalid.  On the Minnesota Multiphasic Personality 
Inventory 2 (MMPI 2), multiple indicators suggested 
interpretations based on the profile would be invalid.  Some 
factors that might lead to such a profile were acute 
psychiatric distress with accompanied psychosis, a "cry for 
help," or a conscious attempt to appear ill to obtain some 
purpose.  The examiner stated that, given the circumstances 
surrounding the referral, the possibility of malingering 
could not be ruled out.  Another test was administered to 
further investigate the factors resulting in an invalid MMPI 
2.  On the Structured Interview of Response Style (SIRS) the 
combined elevated scores were characteristic of individuals 
who are feigning mental disorder, and rarely seen in 
individuals responding truthfully.

The examiner stated that diagnostic and vocational judgments 
based on the tests would be highly speculative and most 
likely inaccurate and determined that it was unlikely that 
further testing would clarify the diagnostic picture.

The examiner diagnosed PTSD on the appellant's reported 
symptoms of social withdrawal, guilt, hypervigilance, 
intrusive memories, nightmares, and avoidance of reminders of 
Vietnam.  The examiner stated that it was difficult to assess 
the current mental status of the appellant because he tended 
to exaggerate his problems.  The examiner noted that the 
appellant's sister and spouse accompanied the appellant to 
the examination and that they colluded in his exaggeration of 
his symptoms.  The examiner stated that he had reviewed the 
appellant's medical records.  He noted that the records 
showed no significant increase in hospitalizations since the 
appellant's last increase in disability compensation.

The examiner stated that the appellant was able to understand 
the basic directions and intent of the examination.  He 
opined that the appellant was unable to relate to others in a 
work setting.  He added that the appellant seemed to be able 
to sustain the attention needed to perform repetitive tasks 
but was unable to tolerate the stressors and pressures 
associated with day-to-day work activities.  The examiner 
opined that the appellant was incapable of managing his own 
funds because he lacked the minimal level of general 
intelligence, basic skills at arithmetic, and social judgment 
that is consistently needed.

The examiner diagnosed PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 58.

The appellant was treated at a VA hospital in October 1997.  
The appellant was admitted because of frequent nightmares and 
an irritable mood.  The appellant was concerned that he would 
hurt himself.  He denied any suicidal thoughts.  He reported 
frequent flashbacks prior to admission.

On admission, the appellant was irritable.  His mood was 
somewhat depressed.  He stated that he was afraid that, 
because of his depression, flashbacks, and nightmares, he 
might hurt himself or someone else.  He was oriented to time, 
place, and person.  His judgment and insight were somewhat 
limited.

Over the course of the hospitalization, the appellant became 
less depressed and free from suicidal ideations.  The 
appellant's nightmares became less frequent.

Diagnoses included PTSD with depression, anxiety, and 
suicidal thoughts.  A GAF score of 40 was assigned.

Treatment records indicate that the appellant had hit his 
spouse one day prior to his admission.

At the November 1997 hearing, the appellant testified that he 
was unable to concentrate.  He stated that he was unable to 
remember "anything."  He stated that he had nightmares four 
nights per week.  He added that some of the nightmares were 
so strong that he was unable to return to sleep.  He stated 
that because of his difficulty sleeping he felt tired, 
disoriented, and confused.  He stated that he had flashbacks 
at least twice per week.  He stated also that the flashbacks 
occurred more than three times per week.

The appellant stated that he did not have any friends, that 
he was unable to get along with people, and that he was 
unable to get along with his family.  The appellant stated 
that he had been married for thirty years.  He stated that he 
preferred to spend time alone.  He stated that he was 
irritable and had outbursts of anger.  He stated that he 
spent holidays by himself.  He explained that his spouse 
would visit her relatives.

He stated that during his typical day he watched TV and sat 
outside under the trees.  He stated that he sat by himself 
because he preferred to be alone.  He stated that he had not 
been to church in approximately nine months.

The appellant stated that he had not held a job since 1994.  
He stated that, at that time, he was not being treated for 
PTSD and that he had abused alcohol.  He stated that he 
received Social Security disability benefits.

He stated that when he drove a car he frequently was angered 
by other drivers.  He stated that he had come "pretty 
close" to ramming other cars because of his anger.  He 
stated that his spouse had removed all weapons from their 
home.

He stated that, in spite of his inability to get along with 
others, he attended group therapy once per week.  The 
appellant stated that, in addition to group therapy, he was 
followed by a VA psychiatrist.  He stated that his 
medications calmed him down.  He stated that without the 
medication he had more outbursts of anger.

The appellant's spouse testified that she kept track of the 
appellant's medication, made him bathe, made him shave, and 
made him cut his hair.  She recalled that, approximately 
three years previously, the appellant had attempted suicide 
by driving his automobile into a pond.

She stated that the appellant spent most of his time in the 
bedrooms watching cartoons on television.  She added that the 
appellant spent time outside under a tree talking to birds.  
She stated that the appellant had driven off all of her 
friends by cursing profusely when they visited.  She stated 
that the appellant was "pretty good" with one of her 
sisters but that he had driven her other nine siblings away.

She stated that she and the children were afraid of the 
appellant.  She stated that she had removed all guns and 
knives from their house.  She stated that the appellant was 
explosive most of the time.  She stated that she and the 
appellant slept in separate beds because the appellant had 
choked her one night.

She stated that the appellant did not have any friends.  She 
stated that she did not allow the appellant to drive because 
she feared he would intentionally ram another car.

She stated that she quit taking the appellant to church 
because he had flashbacks and cursed during the services.

VA outpatient treatment records indicate that, from December 
1997 to January 1998, the appellant participated in group 
therapy for his PTSD.

The appellant was treated at a VA hospital from February to 
March 1998 for complaints of three nightmares per night, two 
to three flashbacks per week, sleep disturbance, mood swings, 
an inability to cope with demands of employment, and an 
inability to communicate with and relate to others that 
resulted in isolation.

Over the course of the hospitalization, the appellant's mood 
improved, but he was unable to sleep more than four to five 
hours per night.  He reported a startle response and 
avoidance of people and places in order to minimize his 
flashbacks and irritability.  He denied suicidal and 
homicidal ideation, intention, or plan.  He continued to 
isolate himself.

Diagnoses included PTSD.  A current GAF score of 30-40 was 
assigned.  A GAF score of 40 was noted to be the highest.

Treatment notes indicate that the appellant was brought to 
the hospital by his spouse after he got into a fight with his 
brother-in-law.  The appellant's spouse stated that she 
feared for her safety.  She stated that physical abuse had 
taken place in her household secondary to the appellant's bad 
temper and anger.

An April 1998 VA outpatient note showed complaints of 
sleeping five hours a night, one to two nightmares per night, 
two to three flashbacks per week, and mood swings.  The 
appellant was not suicidal or homicidal.

The appellant was treated at a VA hospital in August 1998 for 
relapse of PTSD, depression, and homicidal ideations.  On 
admission, the appellant appeared to be nervous and tense.  
He showed signs of dysphoria.  He was distraught.  He 
complained of nightmares and flashbacks.  He admitted to 
having harmful thoughts toward himself and his spouse.  He 
was otherwise found to be in good contact and oriented well.  
His insight and judgment were superficial to his problems.

Over the course of the hospitalization, the appellant showed 
gradual alleviation of his symptoms.  After three days, the 
appellant requested to be released because of an emergency at 
work.

Diagnoses included PTSD with affective disorder.  GAF scores 
of 40 on admission and 55 on discharge were assigned.  The 
prognosis was guarded.  The appellant remained in moderate 
remission.

In a letter, dated February 25, 1999, the appellant's sister 
stated that the appellant was paranoid, angry, and unable to 
maintain healthy family or social relationships.  She stated 
that in 1994 the appellant was terminated from his last job 
because of his condition.

At the September 1999 hearing, the appellant stated that he 
received Social Security disability benefits.  He stated that 
he had received the benefits since 1994 but that he did not 
know whether it was for his psychiatric disability or his 
back disability.  The appellant stated that he had no worked 
since approximately 1993.  He stated that he spent most of 
his time alone.  He stated that he tried to sleep during the 
daytime because he was unable to sleep at night.  He 
explained that he had nightmares at least three to four times 
per week.

He stated that he had been married for more than thirty 
years.  He stated that he got along with his spouse but he 
felt that she occasionally plotted against him.  He stated 
that he stayed periodically with his sister.  He stated that 
he and his spouse had three children.  He stated that he 
thought his family was afraid of him.  He explained that his 
spouse feared him because he had outbursts of anger.  He 
stated that he had these around other people as well but that 
he avoided others.  He stated that he did not have any 
friends.  He stated that his friends had plotted against him 
and gossiped about him.  He stated that he had no desire to 
attend social gatherings or functions.  He stated that he 
attended church occasionally when his spouse made him.  He 
stated he sat in back because noise triggered his flashbacks.

The appellant stated that without his medication he would be 
unable to cope and would return to abusing alcohol.

The appellant stated that he had no social life.  He stated 
that he did not have sexual relations with his spouse.  He 
stated that he felt "down all the time."

He stated that he occasionally heard voices in his head and 
that he spoke to them.  He stated that a squirrel lived in 
his backyard and that he spent time during the day speaking 
to the squirrel.

The appellant stated that he thought he was unable to work 
due to his PTSD.  He stated that he was unable to 
concentrate, unable to communicate, and did not trust others.  
He stated that when he had worked he had performed various 
jobs.  He stated that he was most skilled at carpentry but 
that he was unable to do that any longer because he could not 
concentrate.

The appellant stated that in the previous two weeks he had 
experienced two episodes in which he had a severe flashback 
and urinated on himself.

The appellant's sister stated that the appellant lived with 
her periodically.  She explained that the appellant was 
comfortable with her but that he felt that everybody else, 
including his spouse and children, were against him.  She 
stated that the appellant never slept a complete night 
because of severe nightmares.

She stated that, during the day, the appellant spent time 
sitting.  She stated that she would try to speak to the 
appellant.  She stated that the appellant was often 
disinterested or irritable.  She stated that the appellant 
did not socialize because he did not trust other people.

She stated that the appellant had swung at his spouse when 
she tried to calm him during a daytime bad dream.

She described the appellant as very forgetful.  She stated 
that he spent time in front of the television but did not 
appear to be focused on it.

She stated that the appellant did not attempt to work and 
that she did not think that he could work.  She stated that 
she would not hire him.  She explained that she did not trust 
the appellant because he was unpredictable.

The appellant's representative stated that the appellant's 
psychotropic medications precluded him from performing the 
type of work that matched his prior experience and skills.


II.  Analysis

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the RO provided a VA examination to the appellant.  Dr. 
Kirkland's disability evaluation has been obtained.  Although 
the appellant receives Social Security disability benefits, 
the appellant indicated at the September 1999 hearing that he 
was unsure why he received those benefits.  Cf. Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  There is no indication of 
additional treatment records that the RO failed to obtain.  
There is sufficient evidence of record to properly evaluate 
the appellant's service-connected PTSD.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(1999).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
4.130 (1999).  The criteria for the 30, 50, 70 and 100 
percent ratings are as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

The medical evidence shows assignment of GAF scores ranging 
from 30 to 58 since March 1997.  A GAF score of 21-30 
indicates that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  See DSM-IV at 44-47.  A GAF score 
of 31-40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Id.  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  
Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).

There is no question that the veteran's PTSD produces some 
level of occupational and social impairment.  He reports that 
he has not worked since 1994 and that he is in receipt of 
Social Security disability.  There is also considerable 
evidence of physically disabling conditions unrelated to the 
veteran's PTSD, and he reported to one examiner that he lost 
his job because of physical inability to keep up.  The 
veteran stated that he did not know the conditions for which 
his Social Security disability was granted, but the 
psychological assessment from Dr. Kirkland is instructive, in 
that he found the veteran unsuited to gainful employment 
because of physical and emotional difficulties.

The veteran's credibility must also be assessed, and the 
Board finds reason to doubt the self-reported severity of his 
symptoms and their effect on his social and industrial 
impairment.  While he has reported that he has not worked 
since 1994, he requested early discharge from hospitalization 
in August 1998 because of a reported "emergency at work."  
It is obvious that the appellant could not have been 
unemployed if he had an emergency at work.  On the other 
hand, if he merely reported an emergency at work in order to 
obtain discharge from the hospital, that is evidence that he 
will misrepresent the facts when it is to his benefit to do 
so.  Either way, his credibility is impugned, and the Board 
must look carefully at the objective medical evidence to 
determine whether and to what extent it provides support for 
the veteran's self-reported condition.  There is also 
objective medical evidence that the appellant exaggerates his 
symptoms, and that his family colludes with him in this 
regard.  The comprehensive examination report in August 1997 
found the veteran's test results to be invalid, raising the 
possibility of malingering.  The results of one test were 
said to be characteristic of individuals feigning mental 
disorder and to be rarely seen in individuals responding 
truthfully.  The examiner also determined, based on 
interviews with the veteran's spouse and his sister, that his 
family colluded with him in exaggerating his symptoms.

The Board finds the veteran's own account of his 
symptomatology and its severity to be unreliable.  Likewise, 
that of his spouse and sister are of questionable value, 
given the assessment of the VA examiner that they colluded to 
exaggerate his symptoms.

The objective medical evidence shows none of the criteria 
under the rating schedule for a 100 percent evaluation.  
There is no gross impairment in thought processes or 
communication; no persistent delusions or hallucinations; no 
grossly inappropriate behavior; no persistent danger of 
hurting self or others; no intermittent inability to perform 
activities of daily living including personal hygiene; no 
disorientation to time or place; and no memory loss for his 
own name or those of close relatives.  The veteran has from 
time to time reported when seeking hospitalization that he 
has suicidal or homicidal ideations, but there is no 
objective evidence that he has ever acted on these thoughts.  
His one self-reported suicide attempt was to drive into a 
body of water, which he abandoned, reportedly when his car 
hit a stump.  This attempt did not apparently result in any 
hospitalization or treatment.

Accordingly, the preponderance of the evidence is against 
assigning a 100 percent evaluation.

Giving consideration to the criteria for a 70 percent 
evaluation, the Board finds that there is subjective evidence 
of impaired impulse control, suicidal ideation, and 
difficulty adapting to stressful situations.  As noted above, 
this evidence consists largely of the veteran's and his 
family's report of his symptoms.  The veteran reports that he 
gets angry for no reason when driving, and consequently he is 
driven by his wife or sister.  He reports lashing out at his 
wife on occasion and becoming irritated with visitors.  He 
appears to find most situations involving interaction with 
others to be stressful.  On the other hand, he does not 
evidence obsessional rituals; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.  He does 
reportedly experience nightmares and intermittent depression, 
which does not amount to near-continuous symptomatology.  His 
speech and personal hygiene have always been adequate.  He 
has a long-standing marriage, not without its reported 
difficulties, but maintained nonetheless.  His relationships 
with two of his sisters (as reflected by testimony offered in 
his behalf by one and treatment records indicating another 
accompanied him) and one sister-in-law appear to be 
maintained.  Whatever his difficulties in personal 
relationships, he is not unable to maintain them.  

The Board finds that the preponderance of the evidence is 
against a 70 percent evaluation for PTSD, based on the 
objective and credible evidence of record, and that the 
veteran's disability picture does not more closely 
approximate the 70 percent criteria.

With respect to the criteria for a 50 percent evaluation, the 
evidence shows that the veteran has exhibited flattened 
affect from time to time.  While there is no evidence of any 
behavior characterized as panic attacks, the veteran does 
complain consistently of fairly frequent nightmares.  His 
cognitive abilities have been assessed as impaired, although 
it has been noted that he has a limited education and minimal 
level of general intelligence and limited arithmetic skills.  
Some impairment of short-term memory has been noted.  
Impaired judgment has been indicated.  Disturbances in 
motivation and mood are well-documented in his treatment 
records.  His difficulty in establishing and maintaining 
effective work and social relationships has been discussed.  
He does not exhibit circumstantial, circumlocutory, or 
stereotyped speech.  He has no difficulty understanding basic 
commands.  Whether he has difficulty understanding complex 
commands is not addressed.  Abstraction ability was somewhat 
impaired.  Accordingly, the Board finds that the evidence 
supports an evaluation of 50 percent, and no higher, for 
service-connected PTSD.



ORDER

Entitlement to a disability rating of 50 percent, but no 
more, for PTSD is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


